Citation Nr: 1029245	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

 


INTRODUCTION

The Veteran served on active duty from May 1944 to January 1946.  
He died in May 2007, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In June 2009, the Board remanded this case for additional 
development, and it requested an opinion from the Veterans Health 
Administration (VHA) in February 2010.  See 38 C.F.R. § 20.901 
(2009).  The case has been returned for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
May 2007 and that the immediate cause of death was organic brain 
disease, which was due to or a consequence of gastroenterologic 
bleed, which was due to or a consequence of chronic obstructive 
pulmonary disease (COPD).

2.  Service connection was not in effect for any disability at 
the time of the Veteran's death.

3.  The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's death was caused by 
a disability incurred in or aggravated by service or is 
etiologically related to any incident or disease during the 
Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to 
the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 
1137, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant  is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 Dependency 
and Indemnity Compensation (DIC) claim, the United States Court 
of Appeals for Veterans Claims (Court) held that section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held 
that a DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
June 2007 evidentiary development letter, which was issued prior 
to the August 2007 rating decision, in which the RO advised the 
appellant of the evidence needed to substantiate her claim of 
entitlement to service connection for the cause of the Veteran's 
death.  The appellant was also advised of her and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by her and what evidence should be provided by VA.  

The Board acknowledges that the above letter did not comply with 
all of the requirements set forth in Dingess or Hupp, supra.  
However, the Board finds that any notice errors did not affect 
the essential fairness of the adjudication.  First, the Board 
notes that service connection was not in effect for any 
disability at the time of the Veteran's death.  The June 2007 
letter informed the appellant that to support her claim, the 
evidence needed to show that the Veteran died while on active 
duty or that he died from a service-connected injury or disease.  
She was asked to provide medical evidence that would show a 
reasonable probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that had its 
onset during or was permanently aggravated by service.  She was 
informed that such evidence should include treatment records 
showing when the Veteran was first treated for this condition 
either during or after service.  The March 2007 statement of the 
case notified the appellant of the applicable regulations to 
establish entitlement to service connection.  

Despite the inadequate notice provided to the appellant on the 
disability rating and effective date elements of her claim, the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's claim 
for compensation, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the appellant in 
procuring service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

The Veteran's service treatment records have been obtained and 
associated with the claims folder, as have pertinent obtainable 
VA medical records and identified private medical records for 
which the appellant has submitted proper authorization forms.  
The Board notes that the purpose of the June 2009 remand was to 
obtain private medical records that were identified by the 
appellant as being important to her claim.  In July 2007, the 
appellant was sent a letter with a copy of VA Form 21-4142, 
Authorization and Consent to Release Information, and was asked 
to fill out the form and return it to VA or to submit the 
requested records herself.  The appellant did not reply to this 
letter.

VA's duty to assist the appellant in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of appellants to cooperate with VA.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, VA has 
provided the appellant with the opportunity to submit these 
records or authorize VA to obtain them, but she did not do so.  
The Board finds that VA has adequately complied with the duty to 
assist to the extent possible, and that no further action need be 
taken to obtain the outstanding records.

The Board also obtained VHA opinions in connection with this 
claim in March 2010 and April 2010.  The Board finds that these 
opinions are adequate for the purpose of determining the claim 
decided herein.  The reports reflect that the VA physicians 
reviewed the claims folder, including the Veteran's service 
treatment records and post-service medical evidence that has been 
submitted in connection with the appellant's claim.  These 
physicians explained the rationale behind their conclusions 
through citation to medical principles and the facts of the 
appellant's case.  For these reasons, the Board concludes that 
the March 2010 and April 2010 VHA opinions provide an adequate 
basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the appellant with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement 
to service connection for the cause of the Veteran's death.  The 
Veteran died in May 2007 from, according to his Certificate of 
Death, an immediate cause of death of organic brain disease, 
which was due to or a consequence of gastroenterologic bleed, 
which was due to or a consequence of COPD.  The appellant 
essentially contends that the Veteran suffered shrapnel wounds to 
his lower extremities during service and that the residuals of 
these injuries led to his death.

The Board notes that the Veteran was not service connected for 
any disability, to include residuals of shrapnel wounds, organic 
brain disease, gastroenterological bleed, or COPD, at the time of 
his death.  

The death certificate notes that the organic brain disease and 
COPD had their onset approximately 10 years before his death, 
while the gastroenterologic bleed had its onset approximately 5 
years prior to death.  

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the principal 
cause of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
that it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).

The Board notes that it cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran served on active duty with the United States Navy 
from May 1944 to January 1946.  In September 1985, the Veteran 
reported having suffered shrapnel wounds to his legs and feet in 
1945.  He reported having been treated for these injuries in sick 
bay and the ship's hospital aboard the USS Maui.  His service 
treatment records, including a January 1946 separation 
examination report, do not reflect that he specifically sought 
treatment for shrapnel wounds to the lower extremities in 
service.  There are, however, a couple of entries reflecting that 
the Veteran sought treatment for unspecified reasons in September 
1945 and October 1945.  

The evidence of record includes etiology opinions from Dr. P.A., 
who was the Veteran's private physician.  In an April 2006 
letter, Dr. PA noted that he saw the Veteran for contraction in 
both lower extremities in the early 1980s and that he had picked 
shrapnel from the Veteran's leg wounds in the past.  In a June 
2007 letter, Dr. PA stated that the Veteran's in-service shrapnel 
wounds caused him to develop osteomyelitis and that he later 
developed a gastrointestinal bleed and COPD, both of which he 
stated were related to the Veteran's service.  

In February 2010, the Board sought a VHA opinion addressing the 
likelihood that a disease or injury incurred in service was 
either a principal or contributory cause of the Veteran's death, 
and the likelihood that the in-service shrapnel wound injuries 
described by the Veteran resulted in the long-term residuals that 
were described by Dr. PA.  Four opinions were obtained in 
response to this request.

The first of these is a March 2010 opinion from Dr. E.G., a 
pulmonologist, who noted review of the pertinent records in the 
claims file.  In his opinion, the evidence presented in the 
records suggested that the Veteran was on a chronic ventilator 
for respiratory failure primarily from congestive heart failure 
and organic brain disease secondary to stroke(s) and/or dementia.  
He noted that records from 2002 showed that the Veteran did not 
have a history of COPD or symptomatology to suggest the same.  He 
noted that there was no spirometric or radiographic evidence of 
COPD demonstrated in the record.  The history of GI bleed was 
noted to be chronic and complicated, and he deferred to a 
specialist in gastroenterology for an opinion on this question.  
He further stated that the history of organic brain disease 
should be more appropriately furnished by a specialist in 
neurology.  The pulmonologist concluded that there is no 
connection between the wound injuries described by the Veteran 
and the COPD diagnosis.  He also found it unlikely that the 
diagnosis of COPD was a principal or contributory cause of the 
Veteran's death.

A March 2010 opinion from Dr. O.L.H., a 
gastrointestinal/hepatology specialist, notes review of the 
entire claims file.  He stated that the Veteran had documented 
anemia of unclear etiology, but he could not find a connection to 
the stated primary injury from shrapnel to the lower extremities.  
He noted that the Veteran had a negative colonoscopy for polyps 
and diverticulosis, but that this does no rule out 
angiodysplasia, ischemic bowel injury, or an upper GI tract 
etiology such as stress induced gastritis or ulcers, both of 
which can be seen with sepsis.  The examiner noted that the 
Veteran had an elevated CEA note, which may be seen with colon 
carcinoma, but a performed colonoscopy was reported as negative.  
He also noted that the Veteran had chronic diarrhea, most likely 
from enteralimentation, but also had documented acute diarrhea 
imposed on it, likely from antibiotic used for treating his 
sepsis.  The examiner concluded that, after reviewing the 
Veteran's claims folder, he could not relate any of the above 
findings to the Veteran's primary injury to the leg or ankle.  

A March 2010 opinion from Dr. W.L., a neurologist, noted that 
extensive review of the Veteran's medical records reveals no 
record of treatment in service for residuals of shell fragment 
wounds to the feet and legs.  Service treatment records showed no 
findings regarding the claimed disability.  The neurologist noted 
that the Veteran died at age 93 with multiple medical problems 
including severe dementia, which is highly unlikely to be caused 
by residual shrapnel injury to the lower extremities.  He also 
noted that the Veteran was ventilator-dependent from severe COPD 
with severe anemia due to recurrent rectal bleeding.  The 
neurologist found that there was no basis for establishment of a 
service-connected neurological condition leading to the Veteran's 
death.  He stated that, despite the opinion of Dr. PA, there is 
no evidence that in-service shrapnel injuries described by the 
Veteran resulted in any long term neurological residuals or 
contributed to the Veteran's death.

An April 2010 opinion from Dr. S.B., an orthopedic surgeon, noted 
that the Veteran's records were all reviewed in detail.  She 
noted an October 2007 written statement from the appellant 
claiming that the Veteran had shrapnel injury to both lower legs 
and feet.  She noted that this injury was reported to have been 
sustained while the Veteran was in the Philippines and that he 
reportedly sought treatment at the Indianapolis VA Medical 
Center.  She noted that review of the remaining records, and 
especially the January 1946 separation physical, were negative 
for any notation or mention of lower extremity/feet shrapnel or 
scars.  In view of this, the orthopedic surgeon was unable to 
establish a service connection regarding the shrapnel claim, and 
she would be unable to establish a connection between shrapnel 
and the cause of the Veteran's death.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).  The Court has expressly declined 
to adopt a 'treating physician rule' which would afford greater 
weight to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri, supra.

As noted above, the Veteran's death certificate lists organic 
brain disease, a gastroenterologic bleed, and COPD as the causes 
of his death.  The Board will thus evaluate whether there is at 
least an approximate balance of positive and negative evidence 
that any of these issues may be connected to the Veteran's 
military service.  

The Board notes that the only medical opinion of record that 
addresses the Veteran's organic brain disease is the March 2010 
neurologist's opinion.  As discussed above, this opinion 
essentially found no evidence that in-service shrapnel injuries 
described by the Veteran resulted in any long term neurological 
residuals or contributed to the Veteran's death.  The examiner 
found it was highly unlikely the Veteran's severe dementia was 
related to service, as there is no evidence in-service shrapnel 
injuries resulted in any long term neurological residuals that 
caused or contributed to the Veteran's death.

The Board finds this opinion to be highly probative to the 
question at hand, as it was offered by a neurologist whose 
specialty renders him highly qualified through education, 
training, or experience to provide competent medical evidence for 
the question at hand under 38 C.F.R. § 3.159(a)(1).  This opinion 
is also highly probative because it is based on a thorough review 
of the claims folder, including the Veteran's service treatment 
records and post-service medical history.  It further provides a 
well-supported rationale that is based on both the facts of the 
appellant's case and pertinent medical principles.  Therefore, 
the Board finds that service connection for organic brain disease 
cannot be established, and entitlement to DIC benefits based upon 
organic brain disease must be denied.

Next, the Board will address whether the Veteran's 
gastroenterologic bleed may be linked to service.  According to 
the June 2007 private opinion, the Veteran received shrapnel 
wounds in combat which caused him to develop osteomyelitis.  He 
later developed a GI bleed, which the physician noted was related 
to service.  The March 2010 VA gastrointestinal/hepatology 
specialist, however, could not relate any of his pertinent 
gastrointestinal findings to the Veteran's primary injury to the 
leg or ankle.  These findings included anemia, an elevated CEA 
note (with a negative colonoscopy), chronic diarrhea (likely from 
enteralimentation), and acute diarrhea (likely from antibiotics 
used to treat sepsis).  He could not rule out that the Veteran 
had angiodysplasia, ischemic bowel injury, or an upper GI tract 
etiology of stress-induced gastritis or ulcers, but he asserted 
no connection between any such disability and the Veteran's 
military service, to include shrapnel wounds.  

The Board recognizes that both of these opinions were offered by 
competent medical experts.  The Board also finds that both 
individuals appear to have been familiar with the Veteran's 
pertinent medical history at the time they rendered their 
opinions.  Specifically, the VA physician had access to the 
Veteran's service treatment records and was able to cite to 
specific findings in the Veteran's medical history when offering 
his opinion.  Even though there is no 'treating physician rule' 
in VA law requiring the Board to give additional evidentiary 
weight to the opinion of a physician who treats a veteran, the 
Board is certainly not prohibited from taking a physician's 
familiarity with the Veteran's history into account based on 
having provided his treatment.  Thus, Dr. PA's opinion is 
probative to the extent that he was presumably familiar with the 
Veteran's medical history through having treated him.   

However, the Board must find the VA physician's opinion to be 
more probative.  In this regard, the Board notes that the private 
physician's opinion includes no supporting rationale.  As 
reflected above, the private physician has merely asserted a 
relationship between the gastrointestinal bleed and service and 
offers no evidence or argument to support this conclusion.  It 
might be argued that the private physician's opinion asserts a 
link between shrapnel wounds and osteomyelitis and might be 
suggesting that the gastrointestinal bleed developed secondary to 
the osteomyelitis.  It would be speculative for the Board to 
assume this explanation, however, especially when the physician 
has offered no medical explanation of whether or how 
osteomyelitis may cause gastroenterological bleed.

On the other hand, the VA physician has accounted for all 
gastroenterological disabilities that were diagnosable at the 
time of the Veteran's death based on the evidence of record.  His 
opinion specifically discusses the likely causes of each 
disability and is able to rule that any of these disabilities was 
caused by shrapnel wounds.  Therefore, the Board finds the VA 
physician's opinion to be more probative than that of the private 
physician.  Therefore, the Board finds that a preponderance of 
the evidence is against establishing entitlement to service 
connection for a gastroenterological disability, and entitlement 
to DIC benefits based upon gastroenterological bleed must be 
denied.

The Board next notes that the private physician's COPD etiology 
opinion is the same as his gastrointestinal bleed opinion.  For 
the same reasons that were discussed in contemplation of the 
gastroenterological bleed issue, the Board finds little probative 
value in the private physician's COPD opinion.  Specifically, the 
Board notes that the absence of a supporting rationale, the 
minimal description of the Veteran's pertinent medical history, 
and the failure to address important elements of the Veteran's 
pertinent medical history severely diminish the probative value 
of his medical conclusion.  

On the other hand, the Board finds the VA pulmonologist's opinion 
to be highly probative.  The Board first notes that the 
pulmonologist is competent through education, experience, and 
training to review the Veteran's claims file and offer the 
requested opinion.  This opinion reflects review of the Veteran's 
pertinent medical history and offers explanations of the 
etiologies of any pulmonary disabilities that were found.  
Significantly, the VA pulmonologist could not find a basis for 
the COPD diagnosis and further found it unlikely that this 
diagnosis was a principal or contributory cause of his death.  
Even accepting a link between the Veteran's COPD and his death, 
however, the pulmonologist still does not find a link between any 
shrapnel injuries and the Veteran's pulmonary disability.  The 
Board finds this opinion to be highly probative because it based 
on review of the Veteran's medical records, includes a detailed 
discussion of the evidence, and it offers a rationale to support 
its conclusions.  Therefore, the Board finds that the 
preponderance of the evidence of record is against granting 
service connection for a pulmonary disability, and entitlement to 
DIC benefits based upon such disability must be denied.

Finally, the Board has considered the broader issue of whether a 
link has otherwise been shown between the Veteran's reported 
shrapnel injuries and a cause of the Veteran's death other than 
those listed on the death certificate.  The Board finds, however, 
that the greater weight of competent evidence of record does not 
support such a conclusion.  The Board first again notes that the 
private physician has asserted that the Veteran suffered shrapnel 
injuries that led to osteomyelitis.  The Board has already 
addressed that the greater weight of the evidence is against 
finding a link between the Veteran's osteomyelitis and his 
gastrointestinal bleed or COPD and has concluded that service 
connection on the basis of those disabilities is not warranted.  
Nor does the opinion from the VA orthopedic surgeon support a 
link between shrapnel wounds and the cause of the Veteran's 
death.  The VA orthopedic surgeon's conclusion is based upon a 
thorough review of the Veteran's in-service and post-service 
treatment records that uncovered no medical evidence of shrapnel 
wounds or scars.  Nor does she otherwise identify a cause of the 
Veteran's death that would be related to shrapnel wounds.  

In this regard, the Court recently offered guidance on medical 
opinions in which examiner indicated that they are unable to 
render an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  
The Court wrote that when a medical examiner concludes that he or 
she is unable to provide a nexus opinion, this alone does not 
make the medical opinion inadequate; a medical opinion with such 
language may be adequate if the examiner sufficiently explains 
the reasons for this inability. Here, as highlighted above, the 
examiner has explained specifically why she is not able to offer 
an opinion as to the etiology of the Veteran's disabilities.  
Thus, the Board finds her opinion and rationale to be adequate 
for rating purposes.

While the Board is sympathetic toward the appellant, it is bound 
by the law, and this decision is dictated by the statutes and 
regulations relating to service connection for cause of death.  
See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board has also considered the appellant's own 
lay assertions that the Veteran's death was related to injuries 
sustained in service.  Certainly, she is competent to relate the 
Veteran's reports as to such injuries, and to describe symptoms 
she witnessed him experiencing while they were together.  
However, the Board finds that there is no evidence of record to 
show that she has the specialized medical education, training and 
experience necessary to render a competent medical opinion on a 
complex medical matter, such as whether in-service shrapnel 
wounds subsequently caused any of the diseases that directly led 
to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for the cause of 
the Veteran's death.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, for the reasons stated above, entitlement to service 
connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


